      Case 1:19-cr-00696-PAE Document 181
                                      179 Filed 12/02/20
                                                12/01/20 Page 1 of 1




                                                     December 1, 2020


BY ECF

The Honorable Paul A. Engelmayer
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Ari Teman
               Case No. 19-cr-696 (PAE)

Dear Judge Engelmayer:

        We write respectfully to advise the Court that we have been terminated as
counsel for Ari Teman, and that we will promptly file a motion pursuant to Local
Criminal Rule 1.2 seeking leave to withdraw. In addition, we respectfully request that
the Court direct that, consistent with Federal Rule of Criminal Procedure 49.1(a)(3), the
name of Noam Biale’s minor child be redacted from the public transcript of today’s
proceedings.

       We appreciate the Court’s consideration.

                                             Respectfully submitted,

                                             /s/

                                             Justine Harris

cc:    All Counsel of Record
                                               GRANTED. The Court grants the motion to redact
                                               the name of Mr. Biale’s child from the transcript of
                                               yesterday’s conference. The Clerk of Court is
                                               requested to terminate the motion at Dkt. No. 179.
                                                                                     12/2/2020


                                                                       PaJA.�
                                                     SO ORDERED.

                                                                  __________________________________
                                                                        PAUL A. ENGELMAYER
                                                                        United States District Judge
